PER CURIAM.
Appellant appeals a final order denying his 3.850 motion for postconviction relief in which appellant requested that he be allowed to withdraw his plea. Appellant claims that he only entered the plea because his attorney informed him he would serve less than a year on his ten-year sentence. Apparently, the sentence' contained a three-year minimum-mandatory portion.
The circuit court denied the motion on the basis that the plea agreement and the transcript of the proceedings demonstrated that the appellant was not entitled to relief. However, the circuit court failed to attach to its order a copy of the record that conclusively shows that appellant is not entitled to relief as required by rule 3.850. We, therefore, remand this case with directions to attach those portions of the record which conclusively demonstrate that appellant is not entitled to relief, or to conduct an eviden-tiary hearing. Hodges v. State, 633 So.2d 1091 (Fla. 1st DCA 1993).
WOLF, WEBSTER and LAWRENCE, JJ., concur.